     Case 16-15974-pmm          Doc 50     Filed 01/19/21 Entered 01/19/21 16:21:21           Desc Main
                                          Document      Page 1 of 3

                             IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA (READING)


                                               ) CASE NO.: 16-15974-pmm
                                               )
In re:
                                               )
ROY C. WEILER II
                                               )
LORI A. WEILER                                     Chief Judge Richard E. Fehling
                                               )
                                               )
         Debtor(s).
                                               )
                                               )
                                               )
                                               )
              MORTGAGE SERVICER’S NOTICE OF DEBTOR’S REQUEST FOR TEMPORARY
                    FORBEARANCE DUE TO THE COVID-19 PANDEMIC



         Now comes JPMorgan Chase Bank, National Association (“Creditor”) and hereby submits Notice to the

Court of the Debtor’s request for temporary mortgage payment forbearance based upon a material financial

hardship caused by the COVID-19 pandemic.

         Due to recent financial hardship resulting directly or indirectly from the COVID-19 emergency, the Debtor

initiated, and Creditor has provided a temporary suspension of mortgage payments for the period of 3 months.

Creditor holds a secured interest in real property commonly known as 26 SUNRISE TER, MILLERSVILLE, PA

17551 as evidenced by claim number 19-1 on the Court’s claim register. Creditor, at this time, does not waive

any rights to collect the payments that come due during the forbearance period. This arrangement does not amend

or modify the Debtor’s chapter 13 plan or create a repayment plan. If the Debtor desires to modify the length of

the forbearance period or make arrangements to care for the forbearance period arrears, Creditor asks the Debtor

or Counsel for the Debtor make those requests through Creditor’s Loss Mitigation Team at (877) 496-3138.

         Per the request, Debtor will resume Mortgage payments beginning 3/1/2021 and will be required to cure

the delinquency created by the forbearance period (hereinafter “forbearance arrears”) through loss mitigation
     Case 16-15974-pmm         Doc 50     Filed 01/19/21 Entered 01/19/21 16:21:21            Desc Main
                                         Document      Page 2 of 3

arrangements, a bankruptcy consent order or through an amended or modified chapter 13 bankruptcy plan. If

Debtor fails to make arrangements to fully cure the forbearance arrears, Creditor reserves it rights to seek relief

from the automatic stay upon expiration of the forbearance period.




                                                      Respectfully submitted,

                                                      /s/ Maria Tsagaris
                                                      Maria Tsagaris
                                                      Agent for Creditor
                                                      McCalla Raymer Leibert Pierce, LLC
                                                      1544 Old Alabama Road
                                                      Roswell, GA 30076
                                                      Phone: 678-281-6532
                                                      Maria.Tsagaris@mccalla.com
    Case 16-15974-pmm         Doc 50     Filed 01/19/21 Entered 01/19/21 16:21:21           Desc Main
                                        Document      Page 3 of 3




                                           CERTIFICATE OF SERVICE


       I certify that a true and accurate copy of the foregoing Notice of Debtor’s Request for Temporary

Forbearance was served upon the following parties in the following fashion on this 18th day of January, 2020:

 ROY & LORI WEILER                                                                (Served via US Mail)
 26 SUNRISE TER, MILLERSVILLE, PA 17551


 THOMAS W FLECKENSTEIN                                                   (Served via ECF Notification)
 1338 MALLEABLE ROAD, COLUMBIA, PA 17512


 SCOTT F WATERMAN                                                        (Served via ECF Notification)
 2901 ST LAWRENCE AVE SUITE 100, READING, PA 19606




 Date: 1/18/2021                                        By: /s/ Maria Tsagaris
                                                          Maria Tsagaris
